Lee, J.,
dissenting.
The decision in this case called for a construction of the last sentence of Section 1877, Code 1942, which is in these words: “The application and order, if made in vacation, shall be in writing and filed with the clerk”.
The Court holds that there was no written application for the appointment, and that such appointment was void, thus destroying the right to search.
I am unable to bring myself into agreement with this construction, and, with deference, I respectfully dissent from that conclusion for two reasons: (1) Either there was an application in writing, under the circumstances of this case, or (2) The “shall” in this statute is directory, and not mandatory.
*774A sheriff has the legal.right to serve a search warrant. If he makes an affidavit for a search warrant, he signs a paper, alleging probable cause, and praying for the issuance of a search warrant. I think it is obvious that, so doing, he is applying for authority to make a search.
In the case here, Estes made affidavit before the Circuit Judge for a search warrant. He signed the affidavit. Thereupon, according to the order of appointment, the Judge heard the evidence. He was the highest judicial officer in the district. He was'presumed to know the law. We should indulge the presumption that he ascertained all the facts necessary for him to act. The record proof shows that Estes was marshal of the Town of Booneville, and, therefore, a peace officer. The place to be searched was about one-fourth of' a mile outside the corporate limits of the town of Booneville. ■ There , was the necessity for an immediate search. The sheriff. and constable were not available. Are we-not justified in believing, under the presumption of regularity, that the Judge accepted the affidavit, signed by Estes, as the application of Estes for authority to make the search, and, therefore, for his appointment? The Circuit Judge made the appointment in writing. When he issued the search warrant, he directed it “To J. E. Estes Hereby Appointed To Execute This Warrant By Undersigned Circuit Judge”.
The Court, in my judgment, by its construction, destroys the practical use of Section 1877, supra. The Court holds that although the Judge had the power to issue process, he had no power to appoint a person to serve it, unless and until some proper person voluntarily made application in writing to be appointed: How many disinterested citizens will be willing to assume this kind of burden? Must the highest judicial officer in a district fold his hands and say: “This ought to be-done, but no disinterested citizen asks me in writing to appoint him; so I can do nothing about it.” What is the rationale of such a rule? How can there be an infringement of the right of the person searched? When he received a copy *775of the search warrant, which must be served on him, he saw that the Circuit Judge had appointed Estes to execute it. He thereby knew that Estes was not an intruder. Should he be allowed to say that, since Estes had not signed some paper expressly asking for the appointment, perhaps Estes was not willing to assume the duty? The complete answer to that question would be: Estes Was There.
Under Section 1814, Code 1942, a justice of the peace of the county, if a deputy sheriff: also had not been available, could have appointed a proper person to serve this process without the necessity of an application therefor in writing. Yet, the Circuit Judge, under this decision, exceeded his authority. A justice of the peace has more power, under such circumstances, than a Circuit Judge— the highest judicial officer in a circuit court district.
Section 23 of the Constitution which preserves the right of the people against unreasonable search, is no more sacred than Section 26 of the Constitution, which provides for trial by an impartial jury. Several of the statutes relating to the way and manner of selecting juries, Chapter 9, Vol. 2, Code 1942, provide that certain things Shall be done. Yet, this court, in these instances, has construed Shall to be directory, in accordance with Section 1798, Code 1942, and not mandatory. Rhodman v. State, 153 Miss. 15, 120 So. 201; Wampold v. State, 170 Miss. 732, 155 So. 350; Hayes v. State, 93 Miss. 670, 47 So. 522, 17 Ann. Cas. 653; Atkinson v. State, 137 Miss. 42, 101 So. 490; Wells v. State, 160 Miss. 298, 133 So. 227; Ferguson v. State, 107 Miss. 559, 65 So. 584; Mississippi & S. V. R. Co. v. Brown, 160 Miss. 123, 132 So. 556; Taylor v. State, 148 Miss. 621, 114 So. 390; Sullivan v. State, 155 Miss. 629, 125 So. 115; Harris v. State, 155 Miss. 794, 125 So.. 253.
Therefore, I think the proper appraisal of this record shows that an application for Estes’ appointment was made in writing; but if not, the requirement for the application to be made in writing is directory, and not *776mandatory. If these contentions are correct, or either of them, the appellant should not he relieved of punishment for the unlawful possession of 42% gallons of moonshine liquor.